 0In the Matter of E. B. & A. C. WHITING COMPANYandAMALGAMATEDCLOTHING WORKERS OF AMERICA, C. I. O.Case No. 1-R-1881.Decided July 14, 19441Mr. li (bjzu0ul, T. Blake,of Boston, Mass., for the Company.Mr. Anthony-Jenkins,of Burlington, Vt., for the Union.Mr. Loris Cokin,,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated Clothing Workers ofAmerica, C. I. O., herein called the Union, alleging that a questionaffecting, commerce had arisen concerning' the representation of em-ployees of E. B. & A. C. Whiting Company, Burlington, Vermont,herein -called the Company, the. National Labor -Relations Boardprovided for an appropriate hearing upon due notice before SamuelG. 'Zack, Trial Examiner. Said hearing was held at Burlington,Vermont) on June 6, 1944.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on time issues.During the course of the hearing the Companymoved to dismiss the petition.The Trial Examiner reserved rulingthereon.The motion is hereby denied.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYE. B. &,A. C. Whiting Company operates a plant at Burlington,Vermont, where it is engaged in the manufacture of fibres for brushes.-The Company purchases raw materials valued in excess of $100.000"57 N L R B, No 62.339I 340DECISIONSOF NATIONALLABOR RELATIONS BOARDannually, 50 percent of. which is shipped to it from points outsidethe State of Vermont.The Company manufactures products valuedin excess of $100,000 annually, about 90 percent of which is shippedto points outside the State of Vermont..The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.-III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses- to recognize the Union as the exclusive col-lective bargaining representative of its employees until such time asThe Company contends that the petition should be dismissed be-cause an election, was held on January 27, 1944, at which time theemployees voted against union representation, and further that theUnion has no jurisdiction over the Company's employees.With re-spect to the latter contention, we have consistently held that the tradejurisdiction of a labor organization does not preclude it from seekingto act on behalf of employees in another industry or trade, if soselected by the employees.'The election of January 27, 1944, was held pursuant to a petitionfiled by Textile Workers Union of America, C. I. O. Although arepresentative of the Union was present at the hearing preceding theJanuary 27; 1944, election, the Union failed to intervene.The Com-,,pany argues that the Union is now estopped to proceed at this time.We find-the position of the Company to be untenable.We have oftenheld that even the same labor organization may file a new petitionavithin less than a year after an election where it is able to show thatit has been, designated by a substantial number of employees in the unitinvolved after the prior election. In the instant proceeding, aState -ment of the Field Examiner of the Board, introduced into evidence'at the hearing,'shows that the Union has been. authorized by 166 em-ployees to represent their.There are, approximately 295 employeesin the unit hereinafter found to be,appropriate:. One hundred sixty-three of the Union's cards are dated in March or April 1944.We find that a question affecting commerce has arisen' concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and.(7) of the Act.SeeMatter of hlcLouthSteel Corporation,30 N LR B. 1000,and cases cited therein. E. B. & A. C.WHITING COMPANYIV.THE APPROPRIATE UNIT3.41We find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company whoare paid on a piece-rate or hourly basis, including watchmen ,2 but ex-cluding office and clerical employees, executives, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees; or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section'9 (b) of theAct.V. THE DETERMINATION OF' REPRESENTATIVES'We shall direct that the question concerning representation which,has arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.- ,DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor-RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining `vith E. B. & A. C.Whiting Company, Burlington, Vermont, an election by secret ballotshall be conducted as early as possible, but not later than 'thirty (30)days from the date' of this Direction, under the direction and super-vision of the Regional Director, for, the First Region,' acting in this-matter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate-in Section IV,above, who were employed during the pay-roll period immediatelypreceding the elate of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present, themselves in person at thepolls, but excluding any who have since quit or been discharged forcause, and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they, desire to be`represented byAmalgamated Clothing Workers of America, affiliated with the Con-gress of Industrial Organizations, for the purposes of , collectivebargaining.tr2 The watchmen are not militarized.